Citation Nr: 1729674	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-17 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1968 to January 1971, including service in the Republic of Vietnam from October 1968 to October 1969.

This appeal initially came before the Board of Veterans' Appeals (Board) from May 2007 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In February 2015, the Board reopened and remanded claims of entitlement to service connection for back and pulmonary disabilities.

In September 2015, the Appeals Management Center granted service connection for asthma with chronic obstructive pulmonary disease.  Accordingly, the issue of entitlement to service connection for a pulmonary disability is no longer before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2015, the Board remanded the appeal for an opinion to address the etiology of all current back disorders.  In August 2015, a VA examiner noted that the Veteran had multiple conditions of his back, including hemilaminectomy at L5-S1, multilevel lumbar spondylosis resulting in moderate canal stenosis at L3-L4 and L4-L5, lumbosacral spine radiculopathy, and cervical spine stenosis; she further noted that he had undergone C6-C7 arthroplasty and foraminotomy at C3-C4, C4-C5 and C5-C6.  The examiner checked a box indicating that the condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  She reasoned that while service treatment records did not show any back injury in 1968, they did show complaints of low back pain of a chronic nature but it was apparent that the Veteran had back pain many years prior to joining the military and there was no documented injury to the back during his active military service.  She additionally observed that the Veteran "obviously had congenital problems involving the back prior to the service and they became progressively worse with time."

Initially, as to the examiner's comment that the Veteran had "congenital problems" related to the back which preexisted service, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Where, as here, no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Further, VA distinguishes between congenital or developmental "defects" and "diseases" for service connection analysis.  A congenital or developmental "defect" is not considered a disease or injury for VA purposes.  As such, a hereditary condition that cannot change is a "defect" and is not subject to the presumption of soundness under 38 U.S.C.A. § 1111.  O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014); Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009).  Nevertheless, if a congenital or developmental defect is subject to a superimposed disease or injury during service, service connection will be granted for any resultant additional disability.  VAOPGCPREC 82-90 (July 1990) at p.3.

In contrast, the presumption of soundness upon service entry does apply to congenital or developmental "diseases" that are not noted in the service entrance examination.  Quirin, 22 Vet. App. at 396.  Service connection is allowed for a congenital or developmental disease if it first manifested during service, or if it preexisted service and was aggravated by service.  VAOPGCPREC 82-90 at p.2-3.

In this case, the Veteran's induction examination reflected a normal spine, with no indication of a preexisting spine disorder.  As such, the presumption of soundness attaches with regard to whether the Veteran had a congenital disease of the spine.

"[A] congenital or developmental condition that is progressive in nature - that can worsen over time - is a disease rather than a defect.  A progressive congenital or developmental condition does not become a defect simply because it ceases to progress."  O'Bryan, 771 F.3d at 1380.

Here, the examiner noted that the Veteran had "congenital problems" related to the back which preexisted service, but did not clarify the nature or identity of the problems or address whether this preexisting condition was due to a congenital disease or a congenital defect.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  If, on remand, the examiner determines that the Veteran's congenital back problem is a congenital defect, the examiner must opine as to whether there was any additional disability due to disease or injury superimposed upon such defect during service.  If, on the other hand, the examiner determines that the Veteran's congenital back problem is a congenital disease, the examiner must opine as to whether clear and unmistakable evidence shows that it pre-existed service and was not aggravated during active duty.

Finally, the Board notes that the Veteran also appears to have been diagnosed with disabilities of the spine other than ones identified as congenital.  In this regard, the examiner should additionally opine as to whether the Veteran's other spine disabilities are a result of service.  As directed in the February 2015 remand, the examiner should provide an opinion addressing each back disorder present at any time during the period of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the VA examiner who provided the August 2015 VA opinion for an addendum opinion.  If the August 2015 VA examiner is not available, the file should be provided to an appropriate medical professional to render the requested opinion.  The file, to include a copy of this remand, must be made available to the examiner.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A) The examiner must identify all current spine disorders, congenital and not congenital. 

(B) For each identified spine disorder that is not congenital, opine as to whether it is at least as likely as not that any current spine disorder (other than a congenital disorder) had its onset during the Veteran's military service or is etiologically related to service. 

(C) For each identified congenital spine disorder, including those identified in the August 2015 opinion, determine if it is a congenital defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease, not a defect).

(D) for any congenital problem considered a congenital defect, the examiner must opine as to whether there is additional disability due to disease or injury superimposed upon such defect during service.  If so, please identify the additional superimposed disability.

(E) for any congenital problem considered a considered a congenital disease, the examiner must indicate whether clear and unmistakable evidence shows that it 1) pre-existed service AND 2) was not aggravated by the Veteran's military service.  The examiner must respond to both parts of the question.

A rationale for all opinions expressed must be provided.

2.  After completion of the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




